DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/13/2022 are as follows: 
Claims 1-15 are pending and are being examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Distribution element” (Claim 1 line 2 and Claim 15 line 14; Interpreted as a valve or equivalent);
“Thermal energy storage module” (Claim 1 line 6 and Claim 15 line 3; Interpreted as a casing with phase change material or equivalent);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means”, “step”, or nonce term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“Control unit” in claims 1 and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2 recites “a control unit”.  However, amended claim 1 line 14 already recites “a control unit”, wherein it is unclear how the two instances of “a control unit” relate to each other.  Are there two different control units or are they the same control unit?  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the limitations have been interpreted as referring to the same control unit.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenstock (US2014/0097261A1, as previously cited).
Re Claim 15. Blumenstock teaches a method for controlling a coolant circulation loop of a motor vehicle (Figures 1, 8), comprising: 
storing energy in a thermal energy storage module (32) during an electrical charging mode of the motor vehicle (Blumenstock Figures 1, 8; Blumenstock Paragraphs 76-82 teach regulating the supply of energy to and from the thermal energy storage module. A hybrid vehicle is constantly charging/discharging the battery during operation of the vehicle, wherein Blumenstock teaches transferring waste heat to the thermal energy storage module during operation of the vehicle.  Therefore, it can be seen that the thermal energy storage module of Blumenstock would store energy during an electrical charging mode of the motor vehicle. Paragraph 52 teaches the thermal storage 32 comprises phase change material), wherein the motor vehicle is an electric or hybrid vehicle (Blumenstock Paragraph 49 teaches a hybrid vehicle); 
measuring temperature of ambient air and/or of the coolant circulating in the coolant circulation loop and/or of phase change material of the thermal energy storage module (Blumenstock Paragraph 82 teaches regulating the system based on ambient temperature; Blumenstock Figures 1, 8); 
comparing a measured temperature value with a temperature threshold value to generate a comparison result  (Blumenstock Paragraph 82 teaches regulating the system based on ambient temperature; In order to regulate something, a predefined threshold value would have to be established, as is well understood in the art; Blumenstock Figures 1, 8); and 
directing the coolant wholly or partly through the thermal storage module as a function of the comparison result (Blumenstock Paragraph 82 teaches regulating the system based on ambient temperature; Paragraphs 76-82 teach regulating the supply of energy to and from the thermal energy storage module; Bypass valve 34b can control the flow of fluid through the front-end air heater 22 and the thermal store 32 based on a desired mode of operation; Blumenstock Figures 1, 8), 
wherein the directing comprises: 
controlling, on startup of the motor vehicle when the thermal energy storage module is recharged, a distribution element (34B) of the coolant circulation loop to direct the coolant to pass through the thermal energy storage module (32) and prevent the coolant from passing through a front-end air heater (22) of the motor vehicle to delay starting the front-end air heater so as to reduce an icing risk of the front-end air heater that is directly in contact with the air outside of the motor vehicle in a low temperature environment (Figures 1, 8; Paragraphs 3 and 49 teach using the coolant circuit in a vehicle, including hybrid vehicles; Paragraphs 13, 55-61, 76-82 teaches using the thermal storage to preheat the motor vehicle.  Blumenstock teaches using the thermal energy storage module to pre-heat the coolant to aide in conditioning the engine temperature.  Blumenstock teaches in paragraph 18 the thermal energy store allows for storing heat to later preheat engines during a cold start, thereby reducing energy consumption and reducing emissions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoun (US9259993B2, as previously cited) in view of Blumenstock (US2014/0097261A1, as previously cited) in view of Bidner (US2017/0210196A1, as previously cited).
Re Claim 1. Aoun teaches a coolant circulation loop (1) for a motor vehicle (Figures 1, 6; Column 1 lines 17-26 teaches using in a vehicle, including hybrid vehicles) comprising: 
a heat-exchange device comprising at least one evaporator (13) and a distribution element (19) controlled to configure the coolant circulation loop according to at least a first mode (Figure 4) in which the coolant does not pass through the at least one evaporator and a second mode (Figures 3, 5) in which the coolant passes through the at least one evaporator (Figures 1-5; Figure 4 illustrates the bypass path opened at 19, thereby coolant does not pass through evaporator 13, Figures 3, 5 illustrates the bypass path 19 is closed, thereby coolant passes through the evaporator 13; Column 4 line 64 to Column 5 line 8; Column 5 lines 42-67); 
a front-end air heater (15) configured to heat up air outside of the vehicle (16 is outside ambient air) for moderating temperature of an interior of the vehicle, that is disposed at a front face of the vehicle and outside of the interior of the vehicle, wherein the front-end air heater is directly in contact with the air outside of the vehicle (Figures 1-6; Column 5 lines 9-15), and
a control unit (Column 5 lines 42-67 teach the valve 19 is controlled based on different modes of operation, thus a control unit is implicitly taught to actuate the valve 19).
Aoun fails to specifically teach a thermal energy storage module comprising a material capable of changing phase, the thermal energy storage module being arranged to pass the fluid in either the first or the second mode of the coolant circulation loop; and the thermal energy storage module being arranged in the coolant circulation loop, in parallel with the front-end air heater, wherein on startup of the motor vehicle, the control unit executes the coolant circulation loop control program to direct, via the distribution element, the coolant to pass through the storage module and prevents, via the distribution element, the coolant from passing through the front-end heater to delay starting the front-end air heater so as to reduce an icing risk of the front-end air heater in a low temperature environment.  
However, Blumenstock teaches a thermal energy storage module (32) comprising a material capable of changing phase (Paragraph 52 teaches the thermal storage 32 comprises phase change material), the thermal energy storage module being arranged to pass the fluid in either the first or the second mode of the coolant circulation loop (Figure 1; Bypass valve 34b can control the flow of fluid through the front-end air heater 22 and the thermal store 32 based on a desired mode of operation); and the thermal energy storage module being arranged in the coolant circulation loop (10), in parallel with the front-end air heater (22) (Figure 1 illustrates parallel arrangement), wherein on startup of the motor vehicle, the control unit directs, via the distribution element, the coolant is directed (via valve 34b) to pass through the storage module and prevents, via the distribution element, the coolant from passing through the front-end heater to delay starting the front-end air heater so as to reduce an icing risk of the front-end air heater in a low temperature environment (Figures 1, 8; Paragraphs 3 and 49 teach using the coolant circuit in a vehicle, including hybrid vehicles; Paragraphs 13, 55-61, 76-82 teaches using the thermal storage to preheat the motor vehicle.  Blumenstock teaches using the thermal energy storage module to pre-heat the coolant to aide in conditioning the engine temperature).  Blumenstock teaches the thermal energy store allows for storing heat to later preheat engines during a cold start, thereby reducing energy consumption and reducing emissions (Paragraph 18).  When Blumenstock is combined with Aoun, the thermal energy storage module 32 of Blumenstock would be installed in a parallel line to the front-end heat exchanger 15 of Aoun.  Additionally it is noted that the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.
Therefore, in view of Blumenstocks’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a thermal energy storage module to Aoun’s circuit in order to allow for preheating of a vehicle engine to reduce energy consumption and emissions of the system (Blumenstock Paragraph 18).
Aoun fails to specifically teach the control unit comprising a computer and a memory means storing a coolant circulation loop control program and executes the coolant circulation loop control program.
However, Bidner teaches a control unit (12) comprising a computer and a memory means storing a coolant circulation loop control program and executes the coolant circulation loop control program (Figures 1A-1B, 3-7; Paragraphs 26-28, 37).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the control unit of Aoun as a computer with a memory means storing a coolant circulation loop control program in order to automate the control system of Aoun and to allow for easier control of the system.  Additionally, the use of computers with memory and stored programs is well-known and understood in the art for controlling mechanical systems, and therefore does not present an inventive step over the known prior art. 

Re Claim 14. Aoun as modified by Blumenstock teach a vehicle (Aoun Column 1 lines 17-26 and Blumenstock Paragraphs 3, 49 both teach using the coolant circulation loops in vehicles) comprising a coolant circulation loop as claimed in claim 1 (as discussed above).  

Re Claim 2. Aoun as modified by Blumenstock teach the motor vehicle is an electric or hybrid vehicle, and wherein the energy is stored in the thermal energy storage module during an electrical charging mode of the motor vehicle (Aoun Figures 1-6, Column 1 lines 17-26; Blumenstock Figures 1 & 8, Paragraphs 49, 76-82; The presence of process limitations (i.e. storing energy during a charging mode of operation) on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.).  
Re Claim 3. Aoun as modified by Blumenstock teach the thermal energy storage module is arranged in the coolant circulation loop, in parallel with the front-end air heater via at least one valve (34b of Blumenstock) to control the flow rate of coolant passing through the thermal energy storage module (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 55).  
Re Claim 4. Aoun as modified by Blumenstock teach a control unit for modifying the position of the at least one valve such that at least a part of the coolant exchanges thermal energy with the thermal energy storage module (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 55).  
Re Claim 5. Aoun as modified by Blumenstock teach in which the control unit modifies the position of the at least one valve such that the front-end air heater is fluidically isolated from the thermal energy storage module (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 55; The front end heater and thermal energy storage module of Blumenstock are in a parallel configuration, with flow through the two paths controlled by the valve 34b).  
Re Claim 6. Aoun as modified by Blumenstock teach the control unit is connected to a first thermal probe that measures the temperature of the air outside the interior of the vehicle (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 82 teaches regulating based on ambient temperature).  
Re Claims 7-8. Aoun as modified by Blumenstock teach the control unit for regulating temperatures (Aoun Figure 1, Blumenstock Figure 1, 8, Paragraph 82) but fails to specifically teach the control unit is connected to a second thermal probe that measures the temperature of the air inside the interior of the vehicle and/or the temperature of the coolant in a determined zone of the coolant circulation loop; and the control unit is connected to a third thermal probe measures the temperature of a phase change material in the thermal energy storage module.  
However, Bidner teaches the control unit (12) is connected to a second thermal probe (16) that measures the temperature of the air inside the interior of the vehicle and/or the temperature of the coolant in a determined zone of the coolant circulation loop; and the control unit (12) is connected to a third thermal probe (112) measures the temperature of a phase change material in the thermal energy storage module (Figure 1B; Paragraphs 27, 28, 37).  
Therefore, in view of Bidner’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include second and third thermal probes to the system of Aoun and Blumenstock in order to better regulate the thermal system by knowing exact temperatures throughout the system.  Additionally, the use of temperature probes to determine ambient temperature, vehicle interior temperature, coolant temperature, and thermal storage temperatures, are all well-known and established in the mechanical arts.
Re Claim 9. Aoun as modified by Blumenstock teach the thermal energy storage module comprises a casing produced in a heat-conducting material, the casing being configured to: contain the material capable of changing phase, comprise an inlet and an outlet via which, respectively, the coolant is introduced into the casing and escapes from the casing, such that at least a part of the coolant flowing in the casing interacts thermally with a phase change material in the thermal energy storage module (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 52-55).  
Re Claim 10. Aoun as modified by Blumenstock teach a duct links the inlet and the outlet of the casing, the duct and the casing sharing at least one common wall such the heat of the coolant, respectively of the material capable of changing phase, is transferred via this wall to the material capable of changing phase, respectively to the coolant (Aoun Figures 1-6; Blumenstock Figures 1 & 8, Paragraph 52-55).  
Re Claim 12. Aoun as modified by Blumenstock teach the heat- exchange device further comprises an internal condenser (Aoun 12) (Aoun Figure 1-6, Column 4 lines 59-63).  
Re Claim 13. Aoun as modified by Blumenstock teach the heat- exchange device further comprises a radiator (Aoun 12), and the radiator being coupled by an additional circuit (Aoun 30) to an additional coolant-water exchanger (32) (Aoun Figure 6; Column 9 lines 1-45).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select coolant and water as the heat transfer fluids, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  Additionally, the use of coolant and water for heat transfer is well known and established in the mechanical arts.  Additionally, Official Notice is taken that using fluid such as water as means of heat exchange medium was conventionally well-known feature for heat exchange medium. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use water as a heat transfer fluid for the purpose of providing a cheaper and easily accessible heat transfer means.  Applicant did not traverse the Official Notice in the response filed 8/20/2020.  Accordingly, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate (See MPEP 2144.03(c)).

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aoun (US9259993B2, as previously cited) in view of Blumenstock (US2014/0097261A1, as previously cited) in view of Bidner (US2017/0210196A1, as previously cited) and in further view of Haller (US2011/0067427, as previously cited).
Re Claim 11. Aoun as modified by Blumenstock teach the material capable of changing phase has a melting point (Blumenstock Figure 1, Paragraph 52-53) but fails to specifically teach the melting point lying between 10°C and 40°C.
However, Haller teaches using a phase change material with a melting point lying between 10°C and 40°C (Paragraph 50 teaches a melting point of 25°C, which is within the range).
Therefore, in view of Haller’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a phase change material with a melting point lying between 10°C and 40°C in order to achieve a desired heat storage capacity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a phase change material with a melting point lying between 10°C and 40°C, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a phase change material with a melting point lying between 10°C and 40°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Applicant argues on page 7-8 of the reply that Aoun fails to teach preventing the coolant passing through the front-end air heater.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Blumenstock rather than Aoun is relied upon to teach preventing coolant from passing through the front-end air heater during start-up of the motor vehicle.  Therefore, the applicants’ argument that Aoun fails to teach said limitation is not persuasive.
Applicant argues on page 8 of the reply that “Blumenstock's latent heat store 32 (i.e., thermal energy storage module of the claimed invention) in the heat transporting arrangement 10 is being depleted instead of being recharged during the cold start”.  However, the claim actually recites that the that “the storage module is recharged”, wherein “recharged” is the past tense and thus means that the storage module is already full.  Claim 1 then recites that the control unit directs coolant through the storage module, which would deplete the thermal energy from the thermal energy storage.  Therefore, it is unclear as to why the applicant is arguing that the thermal energy storage module is being “depleted instead of being recharged during the cold start”, since it appears that the claim is reciting the opposite of what the applicant is arguing. Therefore, the applicants’ argument is not persuasive.
Applicant further argues on page 8 of the reply that “In other words, the Examiner argues that although Blumenstock does not explicitly describe performing the method of the claimed invention”.  This is an inaccurate characterization of the rejection.  The examiner was merely pointing out that in an apparatus claim, the process limitations cannot impart patentability to the product.  This is not the same as admitting that Blumenstock does not describe the method as alleged by the applicant.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 8 of the reply that Blumenstock fails to teach a “coolant circulation loop control program”.  This argument is moot in view of the new grounds of rejection, as necessitated by the amendment, based on Bidner.  Bidner teaches a control unit comprising a computer and memory for storing and executing a coolant circulation loop control program.  Additionally, the presence of a generic control unit for executing a control program is not inventive over the prior art.  The use of control units for executing a control program is well-known and understood in the art, wherein one of ordinary skill in the art would readily understand the benefits of such a component.  Further, Aoun and Blumenstock are directed towards hybrid vehicles, wherein modern hybrid vehicles are well-known to contain control units for regulating the engine and HVAC components, even if not explicitly illustrated.  Therefore, the applicants’ argument is not persuasive.
Applicant argues on pages 8-9 of the reply that Blumenstock fails to teach “any coolant circulation loop control program that, on startup of the motor vehicle, explicitly directs Blumenstock's bypass valve 24b to pass the coolant through the storage module and prevent the coolant from passing through the front-end air heater”.  Blumenstock specifically teaches in paragraph 55 that “The bypass valve 24b serves for regulating whether the cooling water is conducted through the front-end radiator 22 for cooling purpose or, in this exemplary embodiment, is utilized for charging the latent heat store 32.  Finally, the bypass valve 34c serves for setting whether the coolant is conducted directly back to the internal combustion engine 12 during a cold start for the purpose of a faster warm-up of said internal combustion engine or is conducted through the heat exchanger 26 for the purpose of heating the vehicle passenger compartment”.  As seen by the emphasized portions, a first valve controls the coolant to either pass through the front-end air heater or through the thermal storage module.  Additionally, the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113. Therefore, it can be seen that Blumenstock does teach the claimed limitations and the applicants’ arguments are not found persuasive.
Applicant argues on page 9 of the reply that “it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, applying common sense, to rearrange the configuration of Aoun and Blumenstock to have a coolant circulation loop control program that explicitly direct, on startup of the motor vehicle, Blumenstock's bypass valve 24b to pass the coolant through the storage module and prevent the coolant from passing through the front-end air heater, as there is no suggestion to do so in Aoun and Blumenstock”.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Blumenstock teaches using the thermal energy storage module to pre-heat the coolant to aide in conditioning the engine temperature, thereby providing an efficient means of preheating the coolant and preventing icing of the front-end air heater during cold starts.  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on pages 10-12 of the reply that the other references fail to teach the limitations of claim 1.  This is not found persuasive since Aoun, Blumenstock, and Bidner teach the limitations of claim 1 as outlined above.  Accordingly, the applicants’ arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763